NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a multiple compressor system comprising: an obstruction device disposed in at least one of the first branch suction line and the second branch suction line flow path, wherein the obstruction device comprises a P-trap having a bypass flow path; and wherein the obstruction device is partially closed responsive to deactivation of at least one of the first compressor and the second compressor thereby restricting fluid flow into at least one of the first compressor and the second compressor that is deactivated.
The closest prior art reference is: Fraser (10,634,137 B2):
 	Fraser discloses a multiple compressor system comprising: a first compressor and a second compressor; a suction equalization line fluidly coupling the first compressor and the second compressor; a first branch suction line fluidly coupled to the first compressor; a second branch suction line fluidly coupled to the second compressor; a main suction line fluidly coupled to the first branch suction line and the second branch suction line;
However, Fraser does not disclose an obstruction device disposed in at least one of the first branch suction line and the second branch suction line flow path, wherein the obstruction device comprises a P-trap having a bypass flow path; and wherein the obstruction device is partially closed responsive to deactivation of at least one of the first compressor and the second compressor thereby restricting fluid flow into at least one of the first compressor and the second compressor that is deactivated.
Further, there appears to be no reason to modify the apparatus of Fraser to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763